Citation Nr: 1030507	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  06-02 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an increased disability for tinea versicolor, 
rated 30 percent disabling prior to January 11, 2010, and 60 
percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 



INTRODUCTION

The Veteran had active service from January 1971 to July 1973.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied an increased rating for service-connected 
tinea versicolor.

In a rating action of March 2010, the RO increased the disability 
evaluation for the tinea versicolor to 60 percent, effective from 
January 11, 2010.  As this rating does not represent the highest 
possible benefit, the issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

This case was previously before the Board and remanded for 
additional development in November 2008.  The remand directives 
instructed that the Veteran was to be sent additional notice 
regarding the duty to assist, pursuant to Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) and afforded a VA examination.  The 
Board also noted that if the Veteran was obtaining treatment for 
tinea versicolor, any updated treatment records were to be 
obtained.  

The RO sent additional VCAA notice to the Veteran in May 2009 
which included additional notice Vazquez, 22 Vet. App. 37 (2008).  
This notice also requested that the Veteran indicate whether he 
had received any medical treatment, but the Veteran did not 
indicate any treatment in response.  The Veteran was afforded a 
VA examination in January 2010.  

The Board finds, however, there are indications that additional 
relevant records exist which have not been obtained.  In a claim 
for an increased rating the "rating period" under consideration 
is from one year prior to the receipt of the veteran's request 
for a higher rating.  See 38 C.F.R. § 3.400(o)(2).  Information 
in the claims file indicates that the Veteran was incarcerated in 
a state facility from May 2000 to May 2004.  The Board notes that 
the Veteran may have been treated for his skin condition during 
his prison stay, but there are no prison medical records included 
in the claims file.  As there may be relevant prison medical 
records which fall under the relevant "rating period" under 
consideration (i.e. from May 2003 to May 2004), the RO should 
attempt to obtain these records.  

Also, at the Veteran's most recent VA examination in January 
2010, he indicated that he had received treatment for his skin 
disorder within the past 12 months.  It was noted that he was 
using a compounded prescription (Rx) topical lotion.  The use of 
a prescription medication necessarily implies that he has been 
followed by a treating physician.  He did not specify whether 
such treatment was received at a VA or private medical facility.  
The most recent VA treatment record is dated in January 2005.  

VA is required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  38 U.S.C.A. § 5103A (West 2002).  In 
light of the fact that there appears to be additional medical 
evidence relevant to the Veteran's claim, the RO should request 
all VA medical records pertaining to the Veteran that January 
2005 to the present.  The Veteran should be asked to specifically 
identify the medical facility or provider and complete the 
necessary authorization forms for VA to obtain any records of 
treatment within the last 12 months.

The Board recognizes that in 2009 the RO previously wrote to the 
Veteran and requested that he provide assistance in obtaining 
treatment records and provided release of information forms (VA 
Form 21-4142), and he did not respond.  However, the treatment 
noted in the 2010 examination report may have been started 
subsequent to the 2009 duty-to-assist letter.  Therefore, the 
Board concludes that another attempt to obtain treatment records 
is required.   

The Board also notes that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Id; see also 
Zarycki v. Brown, 6 Vet. App. 91, 100 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder any VA 
medical treatment records pertaining to 
treatment of the Veteran for his service- 
connected tinea versicolor disabilities from 
January 2005 to the present.  If no such 
records exist, that fact should be noted in 
the claims folder.

2.  Contact the Veteran and inquire as to 
whether he has received any treatment for his 
service-connected tinea versicolor disability 
from a private medical provider or facility, 
including the Indiana state prison facility.  
If so, he should be asked to complete the 
necessary authorization forms to allow the RO 
to obtain such records.  Thereafter, the RO 
should attempt to obtain those records.  If 
no such records exist, that fact should be 
noted in the claims folder.

3.  After all of the above actions have been 
completed, the RO should readjudicate his 
claim.  If the claim remains denied, issue to 
the Veteran a supplemental statement of the 
case, and afford the appropriate period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
